                                                             1   DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                             2   NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                             6   Email: natalie.winslow@akerman.com
                                                             7   Attorneys for The Bank of New York Mellon
                                                                 fka The Bank of New York, as Trustee for the
                                                             8   Certificateholders   of     CWALT,      Inc.
                                                                 Alternative Loan Trust 2005-82, Mortgage
                                                             9   Pass-Through Certificates, Series 2005-82
                                                            10                               UNITED STATES DISTRICT COURT
                                                            11
                                                                                                     DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                 THE BANK OF NEW YORK MELLON                         Case No.: 2:19-cv-00137-GMN-VCF
                      LAS VEGAS, NEVADA 89134




                                                            13   FKA THE BANK OF NEW YORK, AS
AKERMAN LLP




                                                                 TRUSTEE FOR THE CERTIFICATEHOLDERS                  STIPULATION AND ORDER TO STAY
                                                            14                                                       DISCOVERY PENDING RULING ON
                                                                 OF CWALT, INC. ALTERNATIVE LOAN
                                                                 TRUST 2005-82, MORTGAGE PASS-                       MOTION TO CONSOLIDATE RELATED
                                                            15                                                       CASES AND MOTION TO DISMISS
                                                                 THROUGH CERTIFICATES SERIES 2005-82,
                                                            16
                                                                                              Plaintiff,
                                                            17   vs.
                                                            18
                                                                 SFR INVESTMENTS POOL 1, LLC;
                                                            19   TIMOTHY HANSON; DOE INDIVIDUALS I-
                                                                 X, inclusive; and ROE CORPORATIONS I-X,
                                                            20   inclusive,
                                                            21                                Defendants.
                                                            22            The Bank of New York Mellon fka The Bank of New York, as Trustee for the
                                                            23   Certificateholders of CWALT, Inc. Alternative Loan Trust 2005-82, Mortgage Pass-Through
                                                            24   Certificates, Series 2005-82 (BoNYM) and SFR Investments Pool 1, LLC (SFR), hereby stipulate
                                                            25   and agree to stay all discovery pending the court's ruling on BoNYM's motion to consolidate related
                                                            26   cases [ECF No. 11], and SFR's motion to dismiss plaintiff's complaint [ECF No. 13].
                                                            27   . . .
                                                            28   . . .

                                                                 {39279329;1}                               1
                                                                 48725145;1
                                                             1            Resolution of the pending motions could limit discovery. This is the parties' first request for

                                                             2   a stay of discovery, and is not intended to cause any delay or prejudice to any party. A trial date has

                                                             3   not yet been set in this case.

                                                             4            DATED May 3, 2019.

                                                             5
                                                                  AKERMAN LLP                                          KIM GILBERT EBRON
                                                             6
                                                                  /s/Natalie L. Winslow_____________________           /s/Jason G. Martinez _________________
                                                             7    DARREN BRENNER, ESQ.                                 DIANA S. EBRON, ESQ.
                                                                  Nevada Bar No. 8386                                  Nevada Bar No. 10580
                                                             8    NATALIE L. WINSLOW, ESQ.                             JACQUELINE A. GILBERT, ESQ.
                                                                  Nevada Bar No. 12125                                 Nevada Bar No. 10593
                                                             9    1635 Village Center Circle, Suite 200                KAREN L. HANKS, ESQ.
                                                                  Las Vegas, NV 89134                                  Nevada Bar No. 9578
                                                            10                                                         JASON G. MARTINEZ, ESQ.
                                                                  Attorneys for The Bank of New York Mellon fka        Nevada Bar No. 13375
                                                            11    The Bank of New York, as Trustee for the             7625 Dean Martin Drive, Suite 110
                                                                  Certificateholders of CWALT, Inc. Alternative        Las Vegas, NV 89139
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12    Loan Trust 2005-82, Mortgage Pass-Through
                                                                  Certificates, Series 2005-82                         Attorneys for SFR Investments Pool 1, LLC
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                            14

                                                            15                                                     ORDER

                                                            16            IT IS SO ORDERED:

                                                            17
                                                                                                               ______________________________________
                                                            18                                                 UNITED STATES MAGISTRATE JUDGE
                                                            19
                                                                                                                         5-3-2019
                                                            20                                                 DATED: ______________________

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                 {39279329;1}                                  2
                                                                 48725145;1
